Citation Nr: 1632355	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John E. Cheatham, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957 and from February 1959 to April 1962.  He also had periods of Reserve and National Guard service.  He died in October 2007, and his spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active military service.  Specifically, the appellant alleges that, during service, the Veteran was exposed to chemical, biological, radiological, and nuclear toxins while serving as a RAD repairman, participating in a missile program, and during his CBR (chemical, bacteriological, and radiation) and NBC (nuclear, biological, and chemical) training.  She also contends that he was stationed on two bases, namely Fort Leonard Wood and Fort Campbell, which were both used to train soldiers for CBR and were the home of nuclear missiles.  Due to the exposure to such toxins, the appellant asserts, the Veteran developed T-cell lymphoma, which has been established as the immediate cause of death.  July 2010 Board Hearing Transcript. 

The Veteran's death certificate reflects that he died in October 2007.  The death certificate lists the immediate cause of death as cutaneous T-cell lymphoma.  At the time of the Veteran's death, service connection was not in effect for any disorder.

In February 2010, a VA examiner provided an opinion on the etiology of the Veteran's cutaneous T-cell lymphoma.  The examiner concluded it was less likely than not related to military service.  This conclusion was based on the fact that the Veteran's "service personnel records do not confirm that he had significant exposure to chemical or environmental toxins and also do not show where he attended any nuclear biological school."  

However, a review of the service personnel records reveals that the Veteran completed CBR training in September 1961.  Furthermore, on a January 1958 Report of Medical History (RMH), completed when the Veteran enlisted in the National Guard between his periods of active duty service, the Veteran reported working with a radioactive substance while stationed at a Nike Missile Installation for 19 months during active duty.  In the physician's summary section of the same document, a physician noted "Radioactive Substance - No ill effects."  Just over a year later, on a RMH completed as part of the Veteran's enlistment in his second period of active duty, the Veteran again notes that he worked with a radioactive substance.  Finally, a certificate is included in his personnel record that shows he completed a NBC Defense Operations Course in February/March 1979, although the available evidence is unclear as to whether the Veteran was on active duty for training (ACDUTRA) during this time period.    

As such, the Board finds it necessary that another opinion be obtained that takes account of this evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The Board does acknowledge that the February 2010 examiner's opinion goes on to note that "even if he [the Veteran] had some exposure to chemical and environmental toxins while in the service, I do not believe that you can say it is a likely scenario that development of the T-cell lymphoma was actually from any sort of previous exposure.  Given the fact of how much time would have elapsed from the time of when the exposure occurred and to when the patient developed the cancer."  This part of the opinion is inadequate as it addresses the wrong standard.  The examiner says because of the time elapsed between exposure and development of cancer "I do not believe that you can say it is a likely scenario that development of T-cell lymphoma was actually from any sort of previous exposure."  However, the Board is not concerned with whether it is a likely scenario but whether it is a scenario that is at least as likely as not.  

Accordingly, the case is REMANDED for the following action:

1. The record should be forwarded to a physician with the appropriate expertise to determine if the Veteran's cutaneous T-cell lymphoma was etiologically related to his active service, including in-service exposure to chemical, biological, radiological, and nuclear toxins.  The physician is instructed to review the claims file and indicate in writing that such records have been reviewed.  Thereafter, the physician is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cutaneous T-cell lymphoma is etiologically related to service.

In providing this opinion the examiner should presume the Veteran was exposed to chemical, biological, radiological, and nuclear toxins during active duty service.  

2. Then, the claim must be readjudicated.  If the determination of the claim remains unfavorable to the appellant, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


